Title: To James Madison from Edmund Pendleton, 27 November 1780
From: Pendleton, Edmund
To: Madison, James


Dr Sir:Virga Novr 27th 1780
My last Account of the Enemy was the 18th. when they were all embarked, but whether with a design to leave the State or to make an impression on some other part of it was doubtful. There was something Mysterious in their leaving their Slaves on shore & some Captur’d Vessels in the harbour at Portsmouth, & indicated their having designs of further Hostility—unless they had not room for the Slaves, Nor hands to spare to man the Vessels. this uncertainty & a report of some deserters that they meant to come up James River, induced Genl Muhlenburg to move his camp higher up the River to Watch their Motions. I expect however that the Post to day will bring us an Account of their having left us. There was no truth in the story of a battle I mentioned in my last, but I believe it was true that a clever stroke of that sort, was prevented by some dispute between two officers about rank, my friend there dont name them, but report says it was Gibson & Josiah Parker.
Our last Accounts from the Southward are that Ld Cornwallis being surprised at a Tory’s house at dinner, Rode off thro’ a hot fire of the Militia & went off immediately in a litter to Charles Town said by deserters to be Mortally wounded. That his Army was surrounded by different parties of ours all of both very hungry, except Sumpter’s party who were foremost & had the picking of the Provisions. That Tarlton’s horse had made a Charge upon Sumpter in his Camp, but found him so well prepared that he was glad to scamper off as quickly as his lean Cavalry could do, leaving ten killed and twenty prisoners. I suppose he hoped for another surprise.
I am told the Assembly are raising a fund of Negroes & Plate as a means of recruiting our Army for the War according to your Requisition on that head, but mean to contravene your Wishes on the subject of money, intending I hear a large New Emission & to make that as well as what was emitted under the Act of last Session, and all Certificates, payable for taxes of the next year, which will of course leave so much of the old money in Circulation & stop a proportion of the New from coming forth, & so retard, if not defeat the purpose of Congress upon that great subject. I take this only from report & it may be misrepresented; or if such be the present opinion as they have yet a very thin House, it may change in the progress of laws framed on the subject, which is a deep & delicate one & may Heaven give them Wisdom to discover what is best & I doubt not their Integrity in adopting it. I don’t hear they have proceeded yet to any Elections of a Chancellor or Members to Congress. I suppose they wait to be fuller. I have a horid pen & can’t see to mend it, so will only add that I am
Yours Affectionately
Edmd Pendleton
